Case: 1:18-cv-00706-SJD-KLL Doc #: 49 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 299

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
Orlando Carter,
Plaintiff(s),
Case Number: 1:18cv706
vs.
Judge Susan J. Dlott
PNC Bank, N.A., et al.,
Defendant(s).

ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on March 24, 2020 (Doc. 47), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired May 7, 2020, hereby
ADOPTS said Report and Recommendation. The objections were originally due April 7, 2020.
However, plaintiff filed a motion requesting additional time to file objections (Doc. 48). The
Court GRANTED the motion and the objections were then due by May 7, 2020. Objections
were not filed.

Accordingly, plaintiff's motion for leave to proceed in forma pauperis on appeal (Doc.
46) is DENIED.

Plaintiff is advised of the following:

Pursuant to Fed. R. App. P. 24(a), a plaintiff may file, within 30 days after service of any
Order adopting the Report and Recommendation, a motion with the Sixth Circuit Court of

Appeals for leave to proceed as a pauper on appeal Callihan v. Schneider, 178 F.3d 800, 803 (6"
Case: 1:18-cv-00706-SJD-KLL Doc #: 49 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 300

Cir. 1999), overruling in part Floyd v. United Postal Service, 105 F, 3d 274 (6" Cir. 1997). The
plaintiffs motion must include a copy of the affidavit filed in the District Court and the District
Court’s statement of the reasons for denying pauper status on appeal. /d.; see Fed. R. App. P.
24(a)(5).

The plaintiff is notified that if the plaintiff does not file a motion within 30 days of
receiving notice of the District Court’s decision as required by Fed. R. App. P. 24(a)(5), or fails
to pay the required filing fee of $505.00 within this same time period, the appeal will be
dismissed for want of prosecution. Callihan, 178 F.3d at 804. Once dismissed for want of
prosecutions, the appeal will not be reinstated, even if the filing fee or motion for pauper status Is
subsequently tendered, unless the plaintiff can demonstrate that the plaintiff did not receive
notice of the District Court’s decision within the time period prescribed for by Fed. R. App. P.
24(a)(5). Id.

IT IS SO ORDERED.

heron 9 Nitty

Judge Susan J. D1
United States District Court
